PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Thomas, Pat
Application No. 16/299,144
Filed: 12 Mar 2019
For: RECREATIONAL VEHICLE POWER MONITOR AND REPORTING DEVICE AND METHOD

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.78(b) filed March 31, 2021, to restore the benefit of provisional Application No. 62/641,150 filed March 9, 2018, in the above-identified nonprovisional application.   

The petition is GRANTED.

This application was filed more than twelve months after the filing date of the prior provisional application for which benefit is now sought. As applicant filed this nonprovisional application within two months of the expiration of the prior provisional application, this is an appropriate petition under the provisions of 37 CFR 1.78(b).

A petition under 37 CFR 1.78(b) to restore the benefit of the provisional application must include:

(1) 	The reference required by 35 U.S.C. 119(e) and 37 CFR 1.78 to the prior-filed provisional application, which must be included in an application data sheet, unless previously submitted;
(2)  	The petition fee set forth in § 1.17(m); and
(3) 	A statement that the delay in filing the nonprovisional application within the twelve-month period set forth in 37 CFR 1.78(a)(1)(i) was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

On March 31, 2021, applicant submitted the present petition, petition fee, and an acceptable statement of unintentional delay. Additionally, applicant included a proper reference to the prior-filed provisional application in the ADS submitted on filing the application.  

Applicant has satisfied all of the above requirements. The benefit of the provisional application is restored and the delay in filing the present nonprovisional application is accepted as being unintentional.  

see MPEP 211.01 et. seq.).  However, this should not be construed as meaning that this application is entitled to the benefit of the prior-filed application. Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding). See MPEP 211.05.

A copy of the corrected filing receipt containing the claim for benefit of the prior-filed provisional application is enclosed.

Any questions concerning this matter may be directed to the undersigned at (571) 272-5270.  


/Kristen Matter/__________________
Kristen MatterActing Deputy Director
Office of Petitions


Enclosure:  Corrected Filing Receipt